DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show die block assembly 124 (lines 2-3 of paragraph 43) as described in the specification.  The drawings have die block manifold 126 which is not described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shapler (4,802,833: figures 1-5; column 1, lines 12-22 and column 2, lines 17-53) taken together with Shapler et al (4,890,994: figures 1 and 4-6; column 3, lines 31-38; column 3, lines 49-52 and column 3, line 67 to column 4, line 7).
Shapler discloses a die head for extruding a blow molding parison that has a view strip (62) in the final article (barrel 60), the apparatus comprising: an extruder (50) for supplying the view stripe resin; a die head (10) to receive the view stripe resin through second resin inlet (56) and the main resin through first inlet (14) from first extruder (12); wherein the die head has an internal passageway (30), a mandrel assembly (20), a mandrel sleeve (26), a view stripe spider (40) having an exit (58) for the view stripe resin (54) and an annular die having an annular outlet orifice (32).  The reference also discloses a method of extruding a composite parison or preform having a view stripe and a primary resin to form an article having a view stripe as illustrated in figure 5.  The reference does not disclose a reciprocating extruder or a manifold for feeding the view stripe resin to multiple dies.
Shapler et al disclose an extrusion device for extruding a parison having a view stripe from a second reciprocating screw extruder and a primary resin from a primary reciprocating screw extruder and a manifold assembly (column 3, line 67-column 4, line 7) for feeding the view stripe resin to multiple extrusion heads.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus and process of Shapler by using reciprocating extruders as disclosed by Shapler et al because such were well-known in the art for intermittent extrusion of articles wherein the screw extruder is first positioned retracted away from the extruder barrel outlet and then moved forward to extrude a batch of resin.  It would have been further obvious to modify the apparatus of Shapler by using a manifold as disclosed by Shapler et al for the purpose of extruding multiple parisons at the same time to increase production of articles by molding multiple articles simultaneously.
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches the structure of claim 7 wherein the annular body is formed to include a slot formed in an upstream surface of the annular body and slot extends part-way circumferentially around the axis in the apparatus of claim 1.
The closest prior art (Hirschberger 5,221,540 figure 3) discloses an annular spider (46) that can be repositioned in an outer die (31) by set screws (73, 73), but the reference does not disclose a slot in an annular body as claimed.
In regards to claim 10, the prior art fails to disclose a control system including a controller, at least one sensor configured to provide sensor signals to the controller, and a delay timer configured to synchronize discharge of the view-strip resin from the extruder to the view-stripe spider and discharge of the container resin through the internal passageway to form the container with the view stripes in combination with the apparatus of claim 1.  Shapler discloses a device to extrude a parison with a view-stripe, but fails to disclose or suggest such a control assembly.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        8/13/2022